       Case 3:20-cr-02747-WVG Document 24 Filed 10/29/20 PageID.49 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8
                               SOUTHERN DISTRICT OF CALIFORNIA
 9
10

11    UNITED STATES OF AMERICA,                     Case No. 20cr2747-LAB

12                   Plaintiff,                     I N F O R M A T I O N

13         v.                                       (Superseding)
14    BEATRIZ SANCHEZ,
                                                    18 U.S.C. § 371
15                   Defendant.                     Conspiracy
                                                    (Misdemeanor)
16

17

18        The United States Attorney charges:

19
                                                COUNT 1
20

21        Beginning on or about a date unknown and continuing up to and

22 including on or about July 24, 2020, within the Southern District of

23 California,        defendant     BEATRIZ     SANCHEZ,    did   knowingly       and   willfully
24
     conspire with others to commit offenses against the laws of the United
25
     States,    to    wit:   (a)    being   a   person     in   charge   of   a   vehicle,    did
26
     intentionally fail to comply with Section 1433 of Title 19 of the United
27
     States Code, by failing to present the vehicle and all merchandise on
28
     board for inspection, in violation of Title 19, United States Code,
       Case 3:20-cr-02747-WVG Document 24 Filed 10/29/20 PageID.50 Page 2 of 2



     Sections 1433(b)(2)(B) and 1436(a)(1) and (c); and, (b) to knowingly
 1
     distribute a pesticide not registered under section 136a of Title 7 of
 2

 3 the United States Code, in violation of Title 7, United States Code,

 4 Sections 136j(a)(1)(A) and 136l(b)(2);

 5        In furtherance of said conspiracy, the following overt act, among
 6
     others, was committed within the Southern District of California:
 7
          1. On or about July 24, 2020, defendant BEATRIZ SANCHEZ drove a
 8
               vehicle into the United States from Mexico that contained 13
 9
               bottles of undeclared Mexican pesticides, including 6 one-liter
10

11             bottles of “Metaldane 600”, 5 one-liter bottles of “Qufuran,” and

12             2 one-liter bottles of “Coragen.”

13 All    in    violation   of Title   18,   United   States   Code,   Section   371,   a
14 misdemeanor.

15
          DATED:     October 28, 2020.
16
                                                      ROBERT S. BREWER, JR.
17                                                    United States Attorney

18
                                                      MELANIE K. PIERSON
19                                                    Assistant U.S. Attorney

20

21

22

23

24

25

26

27

28
                                              2
